296 F.2d 730
Rocco DI PIPPA, Appellantv.J. T. WILLINGHAM, Warden, Appellee.
No. 13644.
United States Court of Appeals Third Circuit.
Submitted on Briefs October 31, 1961.
Decided November 15, 1961.

Appeal from the United States District Court for the Middle District of Pennsylvania. Frederick V. Follmer, J.
Rocco Di Pippa, Appellant, pro se.
Daniel H. Jenkins, U. S. Atty., James S. Palermo, Asst. U. S. Atty., Scranton, Pa., for appellee.
Before McLAUGHLIN, STALEY and FORMAN, Circuit Judges.
PER CURIAM.


1
The decision of Judge Follmer in the district court, 199 F.Supp. 733, is without error. Our opinion in United States ex rel. Binion v. O'Brien, 3 Cir., 273 F.2d 495 (1959), has no application here.


2
The judgment of the district court will be affirmed.